 



Exhibit 10.13
SCS TRANSPORTATION, INC.
2002 SUBSTITUTE STOCK OPTION PLAN

1.   Purpose.

     The SCS Transportation, Inc. 2002 Substitute Stock Option Plan is designed
to substitute options to purchase shares of Company stock for options to
purchase shares of stock of Yellow Corporation granted by Yellow Corporation to
individuals who are employees of the Company or of a Subsidiary after the
spin-off of the Company from Yellow Corporation and that are outstanding on the
effective date of the spin-off.

2.   Definitions.

     When used herein, the following terms shall have the meaning set forth
below:

  2.1   “Board” means the Board of Directors of the Company.     2.2  
“Committee” means the Board’s Compensation Committee.     2.3   “Company” means
SCS Transportation, Inc., a Delaware corporation.     2.4   “Distribution
Agreement” means the Master Separation and Distribution Agreement between Yellow
Corporation and the Company.     2.5   “Yellow Option” means an option to
purchase stock of Yellow Corporation granted by Yellow Corporation to a
Participant.     2.6   “Participant” means a person eligible to participate in
the Plan.     2.7   “Plan” means this SCS Transportation, Inc. 2002 Substitute
Stock Option Plan.     2.8   “Shares” means shares of the Company’s common
stock, par value $.001.     2.9   “Subsidiary” means any business, whether or
not incorporated, in which the Company owns directly or indirectly not less than
50% of the equity interest.

3.   Administration of the Plan.

  3.1   The Plan shall be administered by the Committee.

  3.2   The Committee shall have plenary authority, subject to the provisions of
the Plan, to determine the manner in which options to purchase Shares will be
substituted for Yellow Options. The Committee’s actions in substituting options
to purchase Shares for Yellow Options shall be conclusive on all persons.

  3.3   The Committee shall have the sole responsibility for construing and
interpreting the Plan, for establishing and amending such rules and regulations
as it deems necessary or desirable for the proper administration of the Plan,
and for resolving all questions arising under the Plan. Any decision or action
taken by the Committee arising out of

 



--------------------------------------------------------------------------------



 



      or in connection with the construction, administration, interpretation and
effect of the Plan and of its rules and regulations shall, to the extent
permitted by law, be within its absolute discretion, except as otherwise
specifically provided herein, and shall be conclusive and binding.

4.   Eligibility.

     Only employees of the Company or a Subsidiary who hold Yellow Options as of
the effective date of the Plan shall be eligible to participate in the Plan.

5.   Authorized Shares and Substitution for Yellow Options.

     The number of Shares authorized under the Plan shall be equal to the number
of Shares covered by options of SCS outstanding as of the effective date of this
Plan, as calculated pursuant to the Distribution Agreement. Each Yellow Option
outstanding on the effective date of the spin-off of the Company from Yellow
Corporation shall be converted into an option to purchase Shares, all as set
forth in the Distribution Agreement. No additional options to purchase Shares
shall be granted under the Plan and no additional Shares shall be authorized
(except to the extent set forth in Section 9).

6.   Effective Date of the Plan and Duration.

     The Plan shall become effective on the distribution date of the spin-off of
the Company from Yellow Corporation.

7.   Stockholder Status.

     No person shall have any rights as a stockholder of the Company by virtue
of the substitution of options to purchase Shares for Yellow Options except with
respect to Shares actually issued to that person.

8.   Termination, Suspension, Modification or Amendment of Plan.

     The Board may at any time terminate, suspend, modify or amend the Plan.

9.   Adjustment for Changes in Capitalization.

     In the event that the Board shall determine that any recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase or
share exchange, or other similar corporate transaction or event affects the
Shares such that an adjustment is appropriate in order to prevent dilution or
enlargement of rights of Participants, then the Board shall make such
adjustments in the number and kind of Shares under an option and number of
Shares authorized under this Plan.

10.   Taxes.

     The Company is authorized to pay or withhold the amount of any tax
attributable to any Shares distributable under any options to purchase Shares
issued hereunder, and the Company may defer making distribution of any Shares if
any such tax, charge or assessment may be pending until indemnification to its
satisfaction. This authority shall include authority to withhold or receive

2



--------------------------------------------------------------------------------



 



Shares and to make cash payments in respect thereof in satisfaction of an
individual’s tax obligations.

11.   Tenure.

     A Participant’s right, if any, to continue in the employ of the Company or
a Subsidiary shall not be affected by the fact that he or she is a Participant
under the Plan.

12.   Governing Law.

     The Plan and all determinations made and actions taken pursuant hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of law which might
otherwise apply.

3